Cite as: 572 U. S. ____ (2014)                              1

                             Opinion in Chambers

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                            No. 13A1003 (13–854)
                                   _________________


     TEVA PHARMACEUTICALS USA, INC., ET AL.
             v. SANDOZ, INC., ET AL.
       ON APPLICATION TO RECALL AND STAY MANDATE
                                 [April 18, 2014]

   CHIEF JUSTICE ROBERTS, Circuit Justice.
   The application to recall and stay the mandate of the
United States Court of Appeals for the Federal Circuit, see
723 F. 3d 1363 (2013), is denied. To obtain such relief,
applicant Teva Pharmaceuticals USA, Inc., must demon-
strate (1) a “reasonable probability” that this Court will
grant certiorari, (2) a “fair prospect” that the Court will
reverse the decision below, and (3) a “likelihood that ir-
reparable harm [will] result from the denial of a stay.”
Maryland v. King, 567 U. S. ___, ___ (2012) (ROBERTS, C.
J., in chambers) (slip op., at 1) (internal quotation marks
omitted). Teva has of course satisfied the first require-
ment, and has also shown a fair prospect of success on the
merits. I am not convinced, however, that it has shown a
likelihood of irreparable harm from denial of a stay.
Respondents acknowledge that, should Teva prevail in
this Court and its patent be held valid, Teva will be able to
recover damages from respondents for past patent in-
fringement. See Brief in Opposition 25–28. Given the
availability of that remedy, the extraordinary relief that
Teva seeks is unwarranted.
                                             It is so ordered.